ABRUZZO, District Judge.
This amended decision is made to take the place and stead of the memorandum on this motion, filed April 6, 1942.
One, David Learner, seeks leave to interplead as a party defendant in the above entitled proceeding. He asserts a claim to a portion of the award for damage parcel 141 in the acquired area. The moving papers filed by the claimant disclose that he seeks this interpleader based upon an assignment alleged to have been executed on July 1, 1941, by Herman Washor, a former lessee of damage parcel 141. It is conceded that title vested in the United States of America by the filing of a Declaration of Taking and the depositing of the estimated just compensation on April 1, 1941.
The assignment purports to assign to the claimant or assignee so much of any award to be made to the assignor for his interest in the damage parcel to the extent of five hundred and no/100 ($500) dollars.
The petitioner-plaintiff opposes the motion to interplead on the ground .that at the time of the vesting of title, the assignee did not have a compensable interest in condemnation and consequently is not a necessary or proper party to this proceeding. The petitioner-plaintiff advances a second ground in opposition to this motion that a transfer of an award to be made in the future in effect constitutes an assignment of a claim against the United States of America in violation of Title 31 U.S.C.A. § 203, 35 Stat. 411, and that Title 40, §§ 258a to 258e, U.S.C.A., does not abrogate, limit or modify the legal effect of Title 31 U.S.C.A. § 203, aforesaid.
The assignee, David Learner, is not a party defendant. He did not have any interest in the property at the time of the taking, April. 1, 1941. He may protect his claim by applying for distribution after the determination of the final awards and the deposit by the petitioner-plaintiff of the just compensation for the property taken. It is, therefore, unnecessary .to discuss whether or not a transfer of an award to be made in the future constitutes an assignment of a claim against the United States in violation of Title 31 U.S.C.A. § 203, 35 Stat. 411.
Settle order.